        Case 2:20-cr-00085-TOR   ECF No. 55     filed 07/27/21   PageID.162 Page 1 of 5




     Joseph H. Harrington
 1
     Acting United States Attorney
 2   Eastern District of Washington
     Patrick J. Cashman
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
 7                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 8
     UNITED STATES OF AMERICA,
 9
10                                Plaintiff,            2:20-CR-00085-TOR-1
11                     v.
12                                                      United States’ Sentencing
     JACOB ARTHUR MUNN,                                 Memorandum
13
14                                Defendant.
15
16         Plaintiff, United States of America, by and through Joseph H. Harrington,
17 Acting United States Attorney for the Eastern District of Washington, Patrick J.
18 Cashman, Assistant United States Attorney for the Eastern District of Washington,
19 respectfully submits the following sentencing memorandum.
20                                      I.     Background
21         The United States requests an opportunity to file additional materials in
22 response to any memorandum or factual assertions filed by the Defendant.
23         The United States relies on the summary of facts contained within the plea
24 agreement. (ECF No. 40). The United States further relies on the summary of facts
25 contained withing in the United States Probation Office’s (“USPO”) draft Pre-
26 Sentence Investigation Report (“PSIR”) and any Addendum that is filed after the
27 filing of this memorandum. (ECF No. 49).
28 //
     United States’ Pre-Sentence Investigation Review and Objections - 1
       Case 2:20-cr-00085-TOR    ECF No. 55     filed 07/27/21   PageID.163 Page 2 of 5




                                 II.     Objections to the PSIR
 1
           The United States does not have any legal objections to the draft PSIR. (ECF
 2
     No. 52).
 3
                                         III.   Departures
 4
           The United States does not seek an upward departure from the Advisory
 5
 6 Guideline range.
 7                            IV.      18 U.S.C. § 3553(a) Factors

 8         The United States respectfully submits that a total term of 6 months

 9 incarceration, followed by a 3 year term of supervised release, would be a
10 “reasonable” sentence, for this particular Defendant, under the facts and circumstances
11 of this case and would not be greater than necessary to promote the purpose and
12 policy of the Federal Sentencing Act, 18 U.S.C. § 3553(a).
13         A sentence of 6 months reasonably reflects the serious nature and circumstances

14 of the offense. The Defendant by virtue of his change of plea to a less serious offense,
15 avoided a five-year mandatory minimum sentence. However, the change in the
16 offense of conviction does not diminish the severity of the Defendant’s actions. In the
17 instant offense, the Defendant engaged in the production and transportation of a
18 “sparkler bomb,” where the Defendant would bundle together with electrical tape
19 approximately 700 to 1000 firework sparklers. The Defendant prior to the instant
20 offense, engaged in the ignition of at least one of these bombs and observed its
21 destructive power. ECF No. 49, ¶¶20, 22, and 23.
22         In the instant offense, the sparkler bomb was originally located by Mr. Gleese

23 under the hood of his work truck. The United States recognizes the Defendant
24 disputes the placement of the sparkler bomb under the hood placed individuals in
25 danger because the limited ignition temperature; the United States maintains a
26 different perspective. The United States maintains that a number of variables could
27 have played a role in placing individuals in danger ranging from the device
28 negligently, recklessly, or intentionally igniting to the latch on the hood coming loose
     United States’ Pre-Sentence Investigation Review and Objections - 2
        Case 2:20-cr-00085-TOR    ECF No. 55    filed 07/27/21   PageID.164 Page 3 of 5




     while driving because the size of the device caused the hood to seat incorrectly.
 1
     Anyone of these scenarios could have resulted in significant injury to other
 2
     individuals. However, the Defendant should receive a sentence that appropriately
 3
     reflects the nature and circumstances of the offense and the seriousness of the offense.
 4
     A sentence of six months satisfies these principles.
 5
 6         Additionally, the Defendant should receive a sentence that considers the

 7 Defendant’s characteristics and criminal history. Beginning in 2012, the Defendant
 8 has committed misdemeanor violations of the law for which he has been convicted.
 9 This conviction will be the first felony conviction for the Defendant. As a collateral
10 consequence to this conviction, he will be prohibited from possessing firearms and
11 ammunition in the future.
12     Turning to the Defendant’s character, the Defendant has previously maintained

13 employment and was a productive member of society. ECF No. 49, ¶¶119-124.
14 However, the Defendant struggles with substance abuse issues, which his former
15 employer indicated sometimes got “the better of him.” ECF No. 49, ¶111, 112-116.
16 Moreover, the Defendant has struggled on pre-trial release, ultimately resulting in a
17 new charge of driving under the influence and his revocation of pre-trial release. A
18 sentence of six months, followed by a three year term of supervised release will
19 provide the Defendant an opportunity to engage the help of the United States
20 Probation Office and treatment providers to assist in maintaining his sobriety.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
     United States’ Pre-Sentence Investigation Review and Objections - 3
       Case 2:20-cr-00085-TOR    ECF No. 55    filed 07/27/21   PageID.165 Page 4 of 5




                                       V.     Conclusion
1
           The United States respectfully recommends that this Court sentence the
2
     Defendant to a term of 6 months incarceration, and a 3 year term of supervised
3
     release. Such a sentence will provide adequate punishment, deterrence, and protection
4
     of the community for the crime committed but also provide the Defendant resources to
5
6 assist him in obtaining continued treatment.
7        Dated: July 27, 2021.

8
                                                  Joseph H. Harrington
9                                                 Acting United States Attorney
10                                                s/ Patrick J. Cashman
11                                                Patrick J. Cashman
                                                  Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Pre-Sentence Investigation Review and Objections - 4
       Case 2:20-cr-00085-TOR     ECF No. 55    filed 07/27/21   PageID.166 Page 5 of 5




1
                                CERTIFICATE OF SERVICE
2
           I hereby certify that on July 27, 2021, I electronically filed the foregoing with
3
     the Clerk of the Court using the CM/ECF system which will send notification of such
4
     filing to the following:
5
6
           J. Houston Goddard: houston_goddard@fd.org
7
8                                                  s/ Patrick J. Cashman
9                                                  Patrick J. Cashman
                                                   Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Pre-Sentence Investigation Review and Objections - 5
